                                                     1
                                                     2   A PROFESSIONAL CORPORATION
                                                         Stephen E. Horan, SBN 125241
                                                     3   Stephanie P. Foote, SBN 311548
                                                         350 University Avenue, Suite 200
                                                     4   Sacramento, California 95825
                                                     5   TEL: 916.929.1481
                                                         FAX: 916.927.3706
                                                     6
                                                         Attorneys for Defendant, CITY OF LINCOLN
                                                     7
                                                                                            UNITED STATES DISTRICT COURT
                                                     8
                                                                                          EASTERN DISTRICT OF CALIFORNIA
                                                     9
                                                    10   BYRON CHAPMAN,                                               CASE NO.      2:17-cv-00123-MCE-EFB
                                                                                                                      Related Cases: 2:15-cv-002326-MCE-EFB
                                                    11                       Plaintiff,                                              2:15-cv-00270-MCE-EFB
                 350 University Avenue, Suite 200




                                                    12                                                                               2:17-cv-001234-MCE-EFB
                                                         v.                                                                          2:18-cv-01059-MCE-EFB
                     Sacramento, CA 95825
PORTER | SCOTT



                       FAX: 916.927.3706
                       TEL: 916.929.1481




                                                    13
                                                         CITY OF LINCOLN,                                             STIPULATION AND [PROPOSED]
                                                    14
                                                                                                                      ORDER TO EXTEND TIME TO FILE
                                                    15                       Defendant.                               DISPOSITIONAL DOCUMENTS

                                                    16
                                                                                                                      Complaint Filed: 06/14/2017
                                                    17
                                                                                                                  /
                                                    18
                                                    19
                                                    20
                                                    21              This Stipulation is entered into by and between Plaintiff BYRON CHAPMAN (“Plaintiff”)

                                                    22   and Defendant CITY OF LINCOLN (“Defendant”) through their respective counsel of record.

                                                    23   The Parties have conferred and agree to continue the current deadline of October 11, 2018 to file all

                                                    24   dispositional documents to November 13, 2018.1 The parties have good cause to request this

                                                    25   extension as they are still currently working on resolving the issue regarding the playground material

                                                    26   used at Joiner Park, and as such need additional time to file the dispositional documents.

                                                    27   \\\

                                                    28
                                                         1
                                                             This also includes extending Defendant’s deadline to issue tender the settlement payment to November 13, 2018.
                                                         {01904069.DOCX}                                               1
                                                                   STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO FILE DISPOSITIONAL
                                                                                                             DOCUMENTS
                                                     1           IT IS SO STIPULATED AND AGREED.
                                                     2
                                                     3   Dated: October 10, 2018         THOMAS E. FRANKOVICH
                                                                                         A PROFESSIONAL LAW CORPORATION
                                                     4
                                                     5                                   By: __/s/ Thomas Frankovich_______________________
                                                                                               Thomas E. Frankovich
                                                     6                                         Attorney for Plaintiff,
                                                                                               BYRON CHAPMAN
                                                     7
                                                     8   Date: October 15, 2018          PORTER SCOTT
                                                                                         A PROFESSIONAL CORPORATION
                                                     9
                                                    10                                   By: ____/s/ Stephanie P. Foote_______________
                                                                                               Stephen E. Horan
                                                    11                                         Stephanie P. Foote
                                                                                               Attorneys for Defendant
                 350 University Avenue, Suite 200




                                                    12                                         CITY OF LINCOLN
                     Sacramento, CA 95825
PORTER | SCOTT



                       FAX: 916.927.3706
                       TEL: 916.929.1481




                                                    13
                                                    14
                                                    15
                                                    16
                                                    17
                                                    18
                                                    19
                                                    20
                                                    21
                                                    22
                                                    23
                                                    24
                                                    25
                                                    26
                                                    27
                                                    28

                                                         {01904069.DOCX}                           2
                                                                STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO FILE DISPOSITIONAL
                                                                                             DOCUMENTS
                                                                                                     ORDER
                                                     1
                                                     2           IT IS SO ORDERED AND AGREED.
                                                     3           Based upon the Stipulation of the parties, and good cause shown, the current deadline of
                                                     4   October 11, 2018 to file all dispositional documents is extended to November 13, 2018.
                                                     5
                                                     6   Dated: October 15, 2018
                                                     7
                                                     8
                                                     9
                                                    10
                                                    11
                 350 University Avenue, Suite 200




                                                    12
                     Sacramento, CA 95825
PORTER | SCOTT



                       FAX: 916.927.3706
                       TEL: 916.929.1481




                                                    13
                                                    14
                                                    15
                                                    16
                                                    17
                                                    18
                                                    19
                                                    20
                                                    21
                                                    22
                                                    23
                                                    24
                                                    25
                                                    26
                                                    27
                                                    28

                                                         {01904069.DOCX}                           3
                                                                STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO FILE DISPOSITIONAL
                                                                                             DOCUMENTS
